Case: 2:19-cv-05086-MHW-CMV Doc #: 131 Filed: 07/28/20 Page: 1 of 3 PAGEID #: 18684




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  PLAIN LOCAL SCHOOL DISTRICT
  BOARD OF EDUCATION, et al.,

                         Plaintiffs,
                                                           Civil Action 2:19-cv-5086
         v.                                                Judge Michael H. Watson
                                                           Magistrate Judge Chelsey M. Vascura

  MIKE DEWINE, et al.,

                         Defendants.




                                       OPINION AND ORDER

        This matter is before the Court for consideration of Plaintiffs’ Motion for Leave to File

 Under Seal (“Motion,” ECF No. 128.) In their Motion, Plaintiffs propose to file under seal, in

 connection with their Motion for Summary Judgment (ECF No. 107), several documents

 designated as “Confidential” under the stipulated protective order in effect in this case. (Motion,

 ECF No. 128, citing Stipulated Protective Order, ECF No. 75.) For the following reasons,

 Plaintiffs’ Motion is DENIED WITHOUT PREJUDICE.

        There is a strong presumption in favor of public access to judicial records. Stanley v.

 Turner Oil & Gas Properties, Inc., No. 2:16-CV-386, 2017 WL 5068444, at *1 (S.D. Ohio July

 24, 2017). The Sixth Circuit recently affirmed that documents filed with the Court may be

 placed under seal “[o]nly for the most compelling reasons.” Shane Grp., Inc. v. Blue Cross Blue

 Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting In re Knoxville News–Sentinel

 Co., 723 F.2d 470, 476 (6th Cir. 1983)). “A movant’s obligation to provide compelling reasons

 justifying the seal exists even if the parties themselves agree the filings should be sealed.” White
Case: 2:19-cv-05086-MHW-CMV Doc #: 131 Filed: 07/28/20 Page: 2 of 3 PAGEID #: 18685




 v. Wilberforce Univ., No. 1:16-CV-1165, 2017 WL 3537233, at *2 (S.D. Ohio Aug. 17, 2017)

 (emphasis in original) (citing Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834

 F.3d 589, 595 (6th Cir. 2016)). The proponent of sealing therefore must “analyze in detail,

 document by document, the propriety of secrecy, providing reasons and legal citations.” Shane

 Grp., Inc., 825 F.3d at 305 (quoting Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir.

 2002)). These reasons and legal citations must be sufficient for a district court to “set forth

 specific findings and conclusions which justify nondisclosure to the public.” Rudd Equip. Co.,

 Inc., 834 F.3d at 594.

        Here, Plaintiffs’ Motion fails to meet the high standard set forth by the Sixth Circuit.

 Plaintiffs fail to set forth compelling reasons justifying the sealing of documents, asserting only

 that the documents in question have been designated as “Confidential” under the Stipulated

 Protective Order (ECF No. 75). The parties’ agreement to maintain confidentiality, standing

 alone, does not constitute a compelling reason for filing under seal. See Brown & Williamson

 Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983) (holding that a “confidentiality

 agreement between the parties does not bind the court in any way”); White, 2017 WL 3537233,

 at *2 (finding the parties’ joint motion to file under seal woefully inadequate where they merely

 asserted that they decided to keep the terms of their settlement confidential); In re Black

 Diamond Mining Co., LLC, No. 15-96, 2016 WL 4433356, at *3 (E.D. Ky. Aug. 18, 2016)

 (explaining that the existence of a confidentiality agreement, alone, is not a compelling reason to

 seal a record). Thus, even where documents are designated “Confidential,” the moving party

 must provide compelling reasons justifying the sealing of those documents.

        For the above-stated reasons, Plaintiffs’ Motion (ECF No. 128) is DENIED WITHOUT

 PREJUDICE. If any party desires that Plaintiffs file the exhibits referred to in Plaintiffs’



                                                   2
Case: 2:19-cv-05086-MHW-CMV Doc #: 131 Filed: 07/28/20 Page: 3 of 3 PAGEID #: 18686




 Motion for Summary Judgment (ECF No. 107) under seal to protect information designated

 “Confidential” under the Stipulated Protective Order (ECF No. 75), the proponent of the seal

 must file a properly supported motion that demonstrates good cause for filing under seal. The

 parties are cautioned that any forthcoming motions regarding filing documents under seal should

 be narrowly tailored, as the sealing of documents must be no broader than necessary. See Shane

 Group, Inc., 825 F.3d at 305.



        IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
